There was sufficient evidence upon which to submit the questions involved to the jury. The general charge as requested was properly refused.
The defendant made an effort to introduce evidence tending to prove that he had already been arrested, tried, and convicted on a charge of possessing whisky at the same time and place as that covered by the indictment in this case. This testimony was irrelevant and immaterial. Under the law the possession of the whisky, and the *Page 362 
manufacture of whisky or the possession of a still are separate and distinct offenses. Day v. State, 19 Ala. App. 307,97 So. 117.
The defendant also offered to show on cross-examination that Connell, one of the principal state's witnesses, had voluntarily gone before the grand jury as tending to show interest. Under the recent case of Ex parte Andy Herring v. State (Ala. Sup.)101 So. 636,1 this testimony might be admissible, but even so, if its exclusion was error, such error was cured later by this same witness testifying that he did not know whether he had a summons to appear before the grand jury or not.
We find no error in the record, and the judgment is affirmed.
Affirmed.
1 212 Ala. 1.